UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05188 AMERICAN CENTURY VARIABLE PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 12-31 Date of reporting period: 06-30-2011 ITEM 1.REPORTS TO STOCKHOLDERS. SEMIANNUAL REPORT JUNE 30, 2011 VP Growth Fund Table of Contents Performance 2 Fund Characteristics 3 Shareholder Fee Example 4 Schedule of Investments 6 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Notes to Financial Statements 12 Financial Highlights 16 Approval of Management Agreement 18 Additional Information 20 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. Performance Total Returns as of June 30, 2011 Ticker Symbol Since Inception(1) Inception Date Class I AWRIX -2.50% 5/2/11 Russell 1000 Growth Index — -2.51%(2) — Class II AWREX -2.50% 5/2/11 Total returns for periods less than one year are not annualized. Since 4/30/11, the date nearest Class I’s inception for which data are available. The performance information presented does not include charges and deductions imposed by the insurance company separate account under the variable annuity or variable life insurance contracts. The inclusion of such charges could significantly lower performance. Please refer to the insurance company separate account prospectus for a discussion of the charges related to insurance contracts. Total Annual Fund Operating Expenses Class I Class II 1.00% 1.15% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. Unless otherwise indicated, performance reflects Class I shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 2 Fund Characteristics JUNE 30, 2011 Top Ten Holdings % of net assets Apple, Inc. 4.8% Exxon Mobil Corp. 4.7% Schlumberger Ltd. 2.7% QUALCOMM, Inc. 2.3% Coca-Cola Co. (The) 2.1% Oracle Corp. 2.0% PepsiCo, Inc. 2.0% United Parcel Service, Inc., Class B 1.8% McDonald’s Corp. 1.7% International Business Machines Corp. 1.6% Top Five Industries % of net assets Computers & Peripherals 8.3% Oil, Gas & Consumable Fuels 7.3% Software 6.6% IT Services 4.9% Health Care Equipment & Supplies 4.5% Types of Investments in Portfolio % of net assets Common Stocks 99.1% Temporary Cash Investments 2.0% Other Assets and Liabilities (1.1)% 3 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from January 1, 2011 to June 30, 2011 (except as noted). Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 4 Beginning Account Value 1/1/11 Ending Account Value 6/30/11 Expenses Paid During Period(1) 1/1/11 – 6/30/11 Annualized Expense Ratio(1) Actual Class I 1.00% Class II 1.15% Hypothetical Class I $1019.84(4) 1.00% Class II $1019.09(4) 1.15% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 181, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. Ending account value based on actual return from May 2, 2011 (fund inception) through June 30, 2011. Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 59, the number of days in the period from May 2, 2011 (fund inception) through June 30, 2011, divided by 365, to reflect the period. Had the class been available for the full period, the expenses paid during the period would have been higher. Ending account value and expenses paid during period assumes the class had been available throughout the entire period and are calculated using the class’s annualized expense ratio listed in the table above. 5 Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value Common Stocks — 99.1% AEROSPACE & DEFENSE — 3.1% Honeywell International, Inc. Textron, Inc. United Technologies Corp. AIR FREIGHT & LOGISTICS — 1.8% United Parcel Service, Inc., Class B AUTO COMPONENTS — 2.1% Autoliv, Inc. BorgWarner, Inc.(1) AUTOMOBILES — 0.7% Harley-Davidson, Inc. BEVERAGES — 4.3% Coca-Cola Co. (The) Hansen Natural Corp.(1) 31 PepsiCo, Inc. BIOTECHNOLOGY — 1.5% Alexion Pharmaceuticals, Inc.(1) 68 Amgen, Inc.(1) 64 Gilead Sciences, Inc.(1) Human Genome Sciences, Inc.(1) 78 CAPITAL MARKETS — 1.6% BlackRock, Inc. 48 Charles Schwab Corp. (The) T. Rowe Price Group, Inc. 60 CHEMICALS — 3.9% E.I. du Pont de Nemours & Co. LyondellBasell Industries NV, Class A PPG Industries, Inc. Sigma-Aldrich Corp. 58 COMMUNICATIONS EQUIPMENT — 3.8% Brocade Communications Systems, Inc.(1) Cisco Systems, Inc. Juniper Networks, Inc.(1) QUALCOMM, Inc. Riverbed Technology, Inc.(1) 94 COMPUTERS & PERIPHERALS — 8.3% Apple, Inc.(1) Dell, Inc.(1) EMC Corp.(1) NetApp, Inc.(1) CONSUMER FINANCE — 1.2% American Express Co. DIVERSIFIED — 0.3% iShares Russell 1000 Growth Index Fund 41 DIVERSIFIED TELECOMMUNICATION SERVICES — 0.9% Verizon Communications, Inc. ELECTRICAL EQUIPMENT — 1.2% Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 0.6% Jabil Circuit, Inc. ENERGY EQUIPMENT & SERVICES — 4.2% Core Laboratories NV 37 Halliburton Co. Schlumberger Ltd. FOOD & STAPLES RETAILING — 2.8% Costco Wholesale Corp. SYSCO Corp. Walgreen Co. FOOD PRODUCTS — 1.9% General Mills, Inc. 68 Hershey Co. (The) Kellogg Co. Mead Johnson Nutrition Co. 53 HEALTH CARE EQUIPMENT & SUPPLIES — 4.5% Becton, Dickinson & Co. 31 C.R. Bard, Inc. 23 Cooper Cos., Inc. (The) 25 Covidien plc DENTSPLY International, Inc. 48 Edwards Lifesciences Corp.(1) 41 Gen-Probe, Inc.(1) 35 Intuitive Surgical, Inc.(1) 11 Medtronic, Inc. St. Jude Medical, Inc. Zimmer Holdings, Inc.(1) 45 6 Shares Value HEALTH CARE PROVIDERS & SERVICES — 1.7% Express Scripts, Inc.(1) UnitedHealth Group, Inc. 49 HOTELS, RESTAURANTS & LEISURE — 3.6% Chipotle Mexican Grill, Inc.(1) 9 McDonald’s Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. HOUSEHOLD DURABLES — 0.6% Tempur-Pedic International, Inc.(1) 44 Whirlpool Corp. 30 HOUSEHOLD PRODUCTS — 1.9% Church & Dwight Co., Inc. 72 Colgate-Palmolive Co. Procter & Gamble Co. (The) 76 INDUSTRIAL CONGLOMERATES — 0.7% General Electric Co. INTERNET & CATALOG RETAIL — 1.4% Amazon.com, Inc.(1) 44 Netflix, Inc.(1) 18 INTERNET SOFTWARE & SERVICES — 1.4% Google, Inc., Class A(1) 27 IT SERVICES — 4.9% Accenture plc, Class A Automatic Data Processing, Inc. International Business Machines Corp. 93 MasterCard, Inc., Class A 31 LIFE SCIENCES TOOLS & SERVICES — 0.4% Thermo Fisher Scientific, Inc.(1) 55 MACHINERY — 4.3% Caterpillar, Inc. 48 Deere & Co. Eaton Corp. Illinois Tool Works, Inc. Joy Global, Inc. 83 MEDIA — 1.5% CBS Corp., Class B Scripps Networks Interactive, Inc., Class A Walt Disney Co. (The) METALS & MINING — 1.7% Cliffs Natural Resources, Inc. 99 Freeport-McMoRan Copper & Gold, Inc. MULTILINE RETAIL — 0.9% Macy’s, Inc. Target Corp. 57 OIL, GAS & CONSUMABLE FUELS — 7.3% ConocoPhillips 33 Devon Energy Corp. 48 Exxon Mobil Corp. Occidental Petroleum Corp. Peabody Energy Corp. 38 Southwestern Energy Co.(1) PERSONAL PRODUCTS — 0.6% Estee Lauder Cos., Inc. (The), Class A 53 PHARMACEUTICALS — 3.0% Abbott Laboratories Allergan, Inc. Teva Pharmaceutical Industries Ltd. ADR REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.3% AvalonBay Communities, Inc. 26 REAL ESTATE MANAGEMENT & DEVELOPMENT — 0.5% CB Richard Ellis Group, Inc., Class A(1) ROAD & RAIL — 0.6% Union Pacific Corp. 58 SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 3.3% Altera Corp. Cree, Inc.(1) 85 GT Solar International, Inc.(1) Linear Technology Corp. Texas Instruments, Inc. Xilinx, Inc. 7 Shares Value SOFTWARE — 6.6% Cerner Corp.(1) 25 Citrix Systems, Inc.(1) 77 Electronic Arts, Inc.(1) Microsoft Corp. Oracle Corp. Red Hat, Inc.(1) salesforce.com, inc.(1) 26 VMware, Inc., Class A(1) 74 SPECIALTY RETAIL — 1.9% Home Depot, Inc. (The) Limited Brands, Inc. Williams-Sonoma, Inc. 29 TEXTILES, APPAREL & LUXURY GOODS — 0.3% Coach, Inc. 42 WIRELESS TELECOMMUNICATION SERVICES — 1.0% Crown Castle International Corp.(1) TOTAL COMMON STOCKS (Cost $979,441) Temporary Cash Investments — 2.0% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares (Cost $19,808) TOTAL INVESTMENT SECURITIES — 101.1% (Cost $999,249) OTHER ASSETS AND LIABILITIES — (1.1)% ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments ADR American Depositary Receipt Non-income producing. See Notes to Financial Statements. 8 Statement of Assets and Liabilities JUNE 30, 2011 (UNAUDITED) Assets Investment securities, at value (cost of $999,249) Receivable for investments sold Dividends receivable Liabilities Payable for investments purchased Accrued management fees Distribution fees payable 97 Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) Net unrealized depreciation ) Net assets Shares outstanding Net asset value per share Class I, $0.01 Par Value Class II, $0.01 Par Value See Notes to Financial Statements. 9 Statement of Operations FOR THE PERIOD ENDED JUNE 30, 2011 (UNAUDITED)(1) Investment Income (Loss) Income: Dividends Expenses: Management fees Distribution fees — Class II Directors’ fees and expenses 3 Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on investment and foreign currency transactions ) Change in net unrealized appreciation (depreciation) on investments ) Net realized and unrealized gain (loss) ) Net Increase (Decrease) in Net Assets Resulting from Operations ) May 2, 2011 (fund inception) through June 30, 2011. See Notes to Financial Statements. 10 Statement of Changes in Net Assets PERIOD ENDED JUNE 30, 2011 (UNAUDITED)(1) Increase (Decrease) in Net Assets Operations Net investment income (loss) Net realized gain (loss) ) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets End of period Undistributed net investment income May 2, 2011 (fund inception) through June 30, 2011. See Notes to Financial Statements. 11 Notes to Financial Statements JUNE 30, 2011 (UNAUDITED) 1. Organization American Century Variable Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. VP Growth Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek long-term capital growth. The fund pursues its objectives by investing in equity securities of larger-sized companies that management believes will increase in value over time. The fund is authorized to issue Class I and Class II. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. Class II is charged a lower unified management fee because it has a separate arrangement for distribution services. All classes of the fund commenced sale on May 2, 2011, the fund’s inception date. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 12 Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and change in net unrealized appreciation (depreciation) on investments, respectively. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. All tax years for the fund remain subject to examination by tax authorities. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income and net realized gains, if any, are generally declared and paid annually. The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with American Century Investment Management, Inc. (ACIM) (the investment advisor), under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The annual management fee for each class is 1.00% and 0.90% for Class I and Class II, respectively. 13 Distribution Fees — The Board of Directors has adopted the Master Distribution Plan (the plan) for Class II, pursuant to Rule 12b-1 of the 1940 Act. The plan provides that Class II will pay American Century Investment Services, Inc. (ACIS) an annual distribution fee equal to 0.25%. The fee is computed and accrued daily based on the Class II daily net assets and paid monthly in arrears. The distribution fee provides compensation for expenses incurred in connection with distributing shares of Class II including, but not limited to, payments to brokers, dealers, and financial institutions that have entered into sales agreements with respect to shares of the fund. Fees incurred under the plan during the period May 2, 2011 (fund inception) through June 30, 2011 are detailed in the Statement of Operations. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporation’s transfer agent, American Century Services, LLC. ACIM owns 100% of the fund’s outstanding shares. ACIM does not invest in the fund for the purpose of exercising management or control. The fund is eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The fund has a mutual funds services agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMCB is a custodian of the fund. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. The services provided to the fund by JPMIM, JPMIS and JPMCB terminated on July 31, 2011. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the period May 2, 2011 (fund inception) through June 30, 2011 were $1,173,531 and $180,635, respectively. As of June 30, 2011, the composition of unrealized appreciation and depreciation of investment securities based on the aggregate cost of investments for federal income tax purposes was as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments ) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 5. Capital Share Transactions Transactions in shares of the fund were as follows: Period ended June 30, 2011(1) Shares Amount Class I/Shares Authorized Sold Class II/Shares Authorized Sold Net increase (decrease) May 2, 2011 (fund inception) through June 30, 2011. 14 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 1. The Schedule of Investments provides additional information on the fund’s portfolio holdings. 15 Financial Highlights Class I For a Share Outstanding Throughout the Period Indicated Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(2) Net Realized and Unrealized Gain (Loss) ) Total From Investment Operations ) Net Asset Value, End of Period Total Return(3) )% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets %(4) Ratio of Net Investment Income (Loss) to Average Net Assets %(4) Portfolio Turnover Rate 19 % Net Assets, End of Period (in thousands) May 2, 2011 (fund inception) through June 30, 2011 (unaudited). Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. Annualized. See Notes to Financial Statements. 16 Class II For a Share Outstanding Throughout the Period Indicated Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(2) Net Realized and Unrealized Gain (Loss) ) Total From Investment Operations ) Net Asset Value, End of Period Total Return(3) )% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets %(4) Ratio of Net Investment Income (Loss) to Average Net Assets %(4) Portfolio Turnover Rate 19 % Net Assets, End of Period (in thousands) May 2, 2011 (fund inception) through June 30, 2011 (unaudited). Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. Annualized. See Notes to Financial Statements. 17 Approval of Management Agreement At a meeting held on March 3, 2011, the Fund’s Board of Directors unanimously approved the initial management agreement pursuant to which American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Fund. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a fund’s independent directors (the “Directors”) each year. In advance of the Board’s consideration, the Advisor provided information concerning the fund. The materials circulated in advance of the meeting and the discussions held at the meeting detailed the investment objective and strategy proposed to be utilized by the Advisor, the Fund’s characteristics and key attributes, the rationale for launching the Fund, the experience of the staff designated to manage the Fund, the proposed pricing, and the markets in which the Fund would be sold. The information considered and the discussions held at the meeting included, but were not limited to • the nature, extent, and quality of investment management, shareholder services, and other services to be provided by the Advisor to the Fund; • the wide range of other programs and services the Advisor would provide to the Fund and its shareholders on a routine and non-routine basis; • the Fund’s proposed investment objective and strategy, including a discussion of the Fund’s anticipated investment performance and proposed benchmark; • data comparing the cost of owning the Fund to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Fund and any potential economies of scale relating thereto. American Century Investments’ funds utilize a unified management fee structure. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Advisor and Board believe the unified fee structure is a benefit to fund shareholders because it clearly discloses to shareholders the cost of owning fund shares, and, because the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. 18 When considering the approval of the management agreement for the Fund, the Board considered the entrepreneurial risk that the Advisor assumes in launching a new fund. In particular, they considered the effect of the unified management fee structure and the fact that the Advisor will assume a substantial part of the start-up costs of the Fund and the risk that the Fund will grow to a level that will become profitable to the Advisor. The Board considered the position that the Fund would take in the lineup of the American Century Investments’ family of funds and the benefits to shareholders of existing funds of the broadened product offering. Finally, while not specifically discussed, but important in the decision to approve the management agreement, is the Directors’ familiarity with the Advisor. The Board oversees and evaluates on a continuous basis the nature and quality of all services the Advisor performs for other funds within the American Century Investments’ complex. As such, the Directors have confidence in the Advisor’s integrity and competence in providing services to the Fund. In their deliberations, the Board did not identify any particular information that was all-important or controlling, and each Director attributed different weights to various factors. However, based on their evaluation of all material factors and assisted by the advice of independent legal counsel, the Board, including the independent Directors, concluded that the overall arrangements between the Fund and the Advisor, as provided in the management agreement, were fair and reasonable in light of the services to be performed and should be approved. 19 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-378-9878. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at ipro.americancentury.com (for Investment Professionals) and, upon request, by calling 1-800-378-9878. 20 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investment Professional Service Representatives 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Variable Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2011 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-724511108 SEMIANNUAL REPORT JUNE 30, 2011 VP Income & Growth Fund Table of Contents Performance 2 Fund Characteristics 3 Shareholder Fee Example 4 Schedule of Investments 5 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Notes to Financial Statements 12 Financial Highlights 17 Approval of Management Agreement 20 Additional Information 25 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. Performance Total Returns as of June 30, 2011 Average Annual Returns Ticker Symbol 6 months(1) 1 year(2) 5 years 10 years Since Inception Inception Date Class I AVGIX 7.05% 30.51% 1.44% 2.64% 4.40% 10/30/97 S&P 500 Index — 6.02% 30.69% 2.94% 2.72% 4.55%(3) — Class II AVPGX 7.09% 30.39% 1.22% — 3.51% 5/1/02 Class III AIGTX 7.05% 30.51% 1.44% — 4.97% 6/26/02 Total returns for periods less than one year are not annualized. Extraordinary performance is attributable in part to unusually favorable market conditions and may not be repeated or consistently achieved in the future. Since 10/31/97, the date nearest Class I’s inception for which data are available. The performance information presented does not include charges and deductions imposed by the insurance company separate account under the variable annuity or variable life insurance contracts. The inclusion of such charges could significantly lower performance. Please refer to the insurance company separate account prospectus for a discussion of the charges related to insurance contracts. Total Annual Fund Operating Expenses Class I Class II Class III 0.72% 0.97% 0.72% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Class I shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 2 Fund Characteristics JUNE 30, 2011 Top Ten Holdings % of net assets Exxon Mobil Corp. 3.3% Microsoft Corp. 2.5% International Business Machines Corp. 2.4% Chevron Corp. 2.4% Johnson & Johnson 2.2% AT&T, Inc. 2.1% Apple, Inc. 1.9% Procter & Gamble Co. (The) 1.9% General Electric Co. 1.8% Intel Corp. 1.7% Top Five Industries % of net assets Oil, Gas & Consumable Fuels 11.3% Pharmaceuticals 7.0% Insurance 5.2% Computers & Peripherals 4.2% IT Services 4.0% Types of Investments in Portfolio % of net assets Domestic Common Stocks 94.2% Foreign Common Stocks* 5.4% Total Common Stocks 99.6% Temporary Cash Investments 0.3% Other Assets and Liabilities 0.1% *Includes depositary shares, dual listed securities and foreign ordinary shares. 3 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from January 1, 2011 to June 30, 2011. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 1/1/11 Ending Account Value 6/30/11 Expenses Paid During Period* 1/1/11 – 6/30/11 Annualized Expense Ratio* Actual Class I 0.71% Class II 0.96% Class III 0.71% Hypothetical Class I 0.71% Class II 0.96% Class III 0.71% *Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 181, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 4 Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value Common Stocks — 99.6% AEROSPACE & DEFENSE — 3.2% General Dynamics Corp. Honeywell International, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. United Technologies Corp. AIR FREIGHT & LOGISTICS — 1.1% United Parcel Service, Inc., Class B AUTO COMPONENTS — 1.0% Magna International, Inc. TRW Automotive Holdings Corp.(1) AUTOMOBILES — 0.6% Ford Motor Co.(1) BEVERAGES — 1.8% Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Dr Pepper Snapple Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY — 2.1% Amgen, Inc.(1) Biogen Idec, Inc.(1) Cephalon, Inc.(1) CAPITAL MARKETS — 1.4% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) Legg Mason, Inc. CHEMICALS — 2.3% E.I. du Pont de Nemours & Co. Minerals Technologies, Inc. Monsanto Co. OM Group, Inc.(1) PPG Industries, Inc. COMMERCIAL BANKS — 2.3% CapitalSource, Inc. U.S. Bancorp. Wells Fargo & Co. COMMUNICATIONS EQUIPMENT — 0.2% Cisco Systems, Inc. Motorola Solutions, Inc.(1) Research In Motion Ltd.(1) COMPUTERS & PERIPHERALS — 4.2% Apple, Inc.(1) Dell, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. Lexmark International, Inc., Class A(1) Western Digital Corp.(1) CONSTRUCTION & ENGINEERING — 1.3% Fluor Corp. KBR, Inc. URS Corp.(1) CONSUMER FINANCE — 1.1% American Express Co. Cash America International, Inc. DIVERSIFIED CONSUMER SERVICES — 1.4% H&R Block, Inc. ITT Educational Services, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 2.7% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. McGraw-Hill Cos., Inc. (The) NASDAQ OMX Group, Inc. (The)(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 3.8% AT&T, Inc. Verizon Communications, Inc. 5 Shares Value ELECTRIC UTILITIES — 1.6% Entergy Corp. Exelon Corp. FirstEnergy Corp. ELECTRICAL EQUIPMENT — 0.3% Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 1.4% Corning, Inc. TE Connectivity Ltd. Vishay Intertechnology, Inc.(1) ENERGY EQUIPMENT & SERVICES — 1.7% Complete Production Services, Inc.(1) National Oilwell Varco, Inc. Schlumberger Ltd. SEACOR Holdings, Inc. Transocean Ltd. FOOD & STAPLES RETAILING — 1.2% Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS — 1.8% H.J. Heinz Co. Hershey Co. (The) Sara Lee Corp. Tyson Foods, Inc., Class A HEALTH CARE EQUIPMENT & SUPPLIES — 1.2% Becton, Dickinson & Co. Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS & SERVICES — 2.8% Cardinal Health, Inc. Humana, Inc. Magellan Health Services, Inc.(1) UnitedHealth Group, Inc. WellCare Health Plans, Inc.(1) HOTELS, RESTAURANTS & LEISURE — 0.7% McDonald’s Corp. Wyndham Worldwide Corp. HOUSEHOLD DURABLES — 0.1% American Greetings Corp., Class A Whirlpool Corp. HOUSEHOLD PRODUCTS — 2.7% Kimberly-Clark Corp. Procter & Gamble Co. (The) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS(2) NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES — 1.8% 3M Co. General Electric Co. INSURANCE — 5.2% ACE Ltd. Allied World Assurance Co. Holdings Ltd. American Financial Group, Inc. Aspen Insurance Holdings Ltd. Berkshire Hathaway, Inc., Class B(1) Hartford Financial Services Group, Inc. (The) Principal Financial Group, Inc. Prudential Financial, Inc. Sun Life Financial, Inc. Willis Group Holdings plc INTERNET & CATALOG RETAIL — 0.2% Expedia, Inc. INTERNET SOFTWARE & SERVICES — 1.1% AOL, Inc.(1) EarthLink, Inc. eBay, Inc.(1) Google, Inc., Class A(1) IAC/InterActiveCorp(1) IT SERVICES — 4.0% Accenture plc, Class A Computer Sciences Corp. Convergys Corp.(1) Global Payments, Inc. International Business Machines Corp. 6 Shares Value LEISURE EQUIPMENT & PRODUCTS — 0.2% Polaris Industries, Inc. MACHINERY — 2.8% Caterpillar, Inc. Eaton Corp. Parker-Hannifin Corp. Sauer-Danfoss, Inc.(1) MEDIA — 3.2% CBS Corp., Class B Comcast Corp., Class A DirecTV, Class A(1) Interpublic Group of Cos., Inc. (The) Time Warner, Inc. METALS & MINING — 2.0% Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Teck Resources Ltd., Class B MULTILINE RETAIL — 0.5% Dillard’s, Inc., Class A Target Corp. MULTI-UTILITIES — 0.7% Ameren Corp. Integrys Energy Group, Inc. OIL, GAS & CONSUMABLE FUELS — 11.3% Arch Coal, Inc. Chevron Corp. ConocoPhillips Exxon Mobil Corp. Marathon Oil Corp. Murphy Oil Corp. Occidental Petroleum Corp. Valero Energy Corp. PAPER & FOREST PRODUCTS — 0.6% Domtar Corp. PHARMACEUTICALS — 7.0% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc.(1) Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.1% Public Storage Rayonier, Inc. Simon Property Group, Inc. ROAD & RAIL — 0.9% CSX Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 3.3% Intel Corp. LSI Corp.(1) Micron Technology, Inc.(1) Teradyne, Inc.(1) SOFTWARE — 3.8% Activision Blizzard, Inc. Electronic Arts, Inc.(1) Intuit, Inc.(1) Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 1.4% GameStop Corp., Class A(1) Lowe’s Cos., Inc. PetSmart, Inc. Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS — 0.8% VF Corp. TOBACCO — 1.7% Philip Morris International, Inc. Reynolds American, Inc. WIRELESS TELECOMMUNICATION SERVICES(2) Sprint Nextel Corp.(1) TOTAL COMMON STOCKS (Cost $200,878,372) 7 Shares Value Temporary Cash Investments — 0.3% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America N.A., (collateralized by various U.S. Treasury obligations, 4.375%, 11/15/39, valued at $196,196), in a joint trading account at 0.00%, dated 6/30/11, due 7/1/11 (Delivery value $191,754) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 5/15/20, valued at $163,040), in a joint trading account at 0.00%, dated 6/30/11, due 7/1/11 (Delivery value $159,795) Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 1.375%, 9/15/12, valued at $195,610), in a joint trading account at 0.00%, dated 6/30/11, due 7/1/11 (Delivery value $191,754) TOTAL TEMPORARY CASH INVESTMENTS (Cost $707,977) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $201,586,349) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. Category is less than 0.05% of total net assets. See Notes to Financial Statements. 8 Statement of Assets and Liabilities JUNE 30, 2011 (UNAUDITED) Assets Investment securities, at value (cost of $201,586,349) Receivable for investments sold Receivable for capital shares sold Dividends and interest receivable Liabilities Disbursements in excess of demand deposit cash Payable for capital shares redeemed Accrued management fees Distribution fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Class I, $0.01 Par Value $239,088,589 37,167,659 Class II, $0.01 Par Value $14,005,271 2,176,364 Class III, $0.01 Par Value See Notes to Financial Statements. 9 Statement of Operations FOR THE SIX MONTHS ENDED JUNE 30, 2011 (UNAUDITED) Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $5,063) Interest 98 Expenses: Management fees Distribution fees — Class II Directors’ fees and expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on investment transactions Change in net unrealized appreciation (depreciation) on investments Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 10 Statement of Changes in Net Assets SIX MONTHS ENDED JUNE 30, 2011 (UNAUDITED) AND YEAR ENDED DECEMBER 31, 2010 Increase (Decrease) in Net Assets Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Class I ) ) Class II ) ) Class III ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) ) Redemption Fees Increase in net assets from redemption fees Net increase (decrease) in net assets ) ) Net Assets Beginning of period End of period Undistributed net investment income — See Notes to Financial Statements. 11 Notes to Financial Statements JUNE 30, 2011 (UNAUDITED) 1. Organization American Century Variable Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end manage­ment investment company and is organized as a Maryland corporation. VP Income & Growth Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek capital growth by investing in common stocks. Income is a secondary objective. The fund is authorized to issue Class I, Class II and Class III. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 12 Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2007. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income, if any, are generally declared and paid quarterly. Distributions from net realized gains, if any, are generally declared and paid annually. The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of December 31, 2010, the fund had accumulated capital losses of $(77,920,551), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers of $(25,301,310) and $(52,619,241) expire in 2016 and 2017, respectively. 13 On December 22, 2010, the Regulated Investment Company Modernization Act of 2010 (the “Act”) was enacted, which changed various technical rules governing the tax treatment of regulated investment companies. The changes are generally effective for taxable years beginning after the date of enactment. Under the Act, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after the date of enactment for an unlimited period. However, any losses incurred during those future taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years, which carry an expiration date. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Redemption — The fund may impose a 1.00% redemption fee on shares held less than 60 days. The fee may not be applicable to all classes. The redemption fee is retained by the fund and helps cover transaction costs that long-term investors may bear when the fund sells securities to meet investor redemptions. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the fund’s assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule ranges from 0.65% to 0.70% for Class I, Class II and Class III. The effective annual management fee for each class for the six months ended June 30, 2011 was 0.70%. Distribution Fees — The Board of Directors has adopted the Master Distribution Plan (the plan) for Class II, pursuant to Rule 12b-1 of the 1940 Act. The plan provides that Class II will pay American Century Investment Services, Inc. (ACIS) an annual distribution fee equal to 0.25%. The fee is computed and accrued daily based on the Class II daily net assets and paid monthly in arrears. The distribution fee provides compensation for expenses incurred in connection with distributing shares of Class II including, but not limited to, payments to brokers, dealers, and financial institutions that have entered into sales agreements with respect to shares of the fund. Fees incurred under the plan during the six months ended June 30, 2011 are detailed in the Statement of Operations. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporation’s transfer agent, American Century Services, LLC. The fund is eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The fund has a securities lending agreement with JPMorgan Chase Bank (JPMCB) and a mutual funds services agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMCB is a custodian of the fund. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. The services provided to the fund by JPMIM, JPMIS and JPMCB terminated on July 31, 2011. 14 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended June 30, 2011 were $67,584,103 and $85,535,794, respectively. As of June 30, 2011, the composition of unrealized appreciation and depreciation of investment securities based on the aggregate cost of investments for federal income tax purposes was as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 5. Capital Share Transactions Transactions in shares of the fund were as follows: Six months ended June 30, 2011 Year ended December 31, 2010 Shares Amount Shares Amount Class I/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Class II/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Class III/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). 15 The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks — — Foreign Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — 7. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social, and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. 16 Financial Highlights Class I For a Share Outstanding Throughout the Years Ended December 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(2) Net Realized and Unrealized Gain (Loss) ) ) Total From Investment Operations ) ) Distributions From Net Investment Income ) From Net Realized Gains — — — ) — — Total Distributions ) Net Asset Value, End of Period Total Return(3) % % % )% )% % Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets %(4) % Ratio of Net Investment Income (Loss) to Average Net Assets %(4) % Portfolio Turnover Rate 26
